Case 1:20-cv-04715-AT Document 8 Filed 06/29/20 Page 1 of 4
           Case 1:20-cv-04715-AT Document 8 Filed 06/29/20 Page 2 of 4


parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

       SO ORDERED.

Dated: June 29, 2020
       New York, New York




                                                 2
Case 1:20-cv-04715-AT Document 8 Filed 06/29/20 Page 3 of 4




                              3
Case 1:20-cv-04715-AT Document 8 Filed 06/29/20 Page 4 of 4




                              4
